Citation Nr: 0606819	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-36 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fragmented fracture of the 
right fifth metacarpal.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the right second 
metacarpal.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in October 2004.


FINDINGS OF FACT

1.  The service-connected residuals of a fragmented fracture 
of the right fifth metacarpal are manifested by pain and 
limitation of motion.

2.  The service-connected residuals of fracture of the right 
second metacarpal are manifested by pain in cold weather, but 
there is no limitation of motion or function, none of the 
joints are ankylosed, and there are no objective findings of 
resulting limitation of motion of other digits or 
interference with overall function of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fragmented fracture of the 
right fifth metacarpal have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2005).

2.  The criteria for the assignment of a compensable rating 
for residuals of a fracture of the right second metacarpal 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5225, 5229 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The August 2004 statement of the 
case, the April 2004 notice of the RO rating decision and a 
December 2003 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2003 letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the December 2003 letter was 
sent to the appellant prior to the March 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the August 2004 statement of the 
case and the December 2003 letter effectively notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to these issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with these claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet.App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994); 38 C.F.R. § 4.25.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet.App. 
202, 206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider additional functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).

Effective from August 26, 2002, Diagnostic Code 5227 provides 
a noncompensable evaluation for favorable and unfavorable 
ankylosis of the fifth metacarpal of either the major or 
minor hand.  Diagnostic Code 5225 provides a 10 percent 
disability rating for favorable or unfavorable ankylosis of 
the second metacarpal of either the major or minor hand.  For 
both codes, the rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5225, 5227 (2005).

The new rating criteria also provides evaluations for 
limitation of motion of fingers.  For the fifth metacarpal, a 
noncompensable evaluation is provided for any limitation of 
motion.  38 C.F.R. § 4.71a, DC 5230 (2005).  For the second 
metacarpal, a noncompensable rating is provided for 
limitation of motion if there is a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
motion of the second metacarpal if there is a gap of one inch 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, DC 5229 (2005).

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.

Service medical records reflect that the veteran suffered a 
broken right hand in October 1968 which resulted in a 
deformity noted in his December 1969 separation examination.  
The veteran has reported that the incident involved an 
airplane's landing gear crushing his hand.

A July 1970 rating decision granted service connection for 
fragmented fracture of right fifth metacarpal with fibrous 
ankylosis of meta-carpophalangeal joint, and assigned a 10 
percent disability rating.  The rating decision also granted 
service connection for fracture of his right second 
metacarpal, and assigned a noncompensable rating.

In November 2003, the veteran filed a claim for an increased 
disability rating for both issues.

Post-service medical records do not reflect treatment related 
to the fingers of his right hand and the veteran has stated 
that he has received no medical treatment for his fingers 
since his time in service.

In December 2003, the veteran underwent a VA examination.  
The veteran explained that his right fifth metacarpal had 
been useful to him and had not been in much pain until 
recently.  The veteran reported experiencing increased pain 
in his right fifth metacarpal over the previous six to twelve 
months.  On physical examination, the veteran's right fifth 
metacarpal was found to have quite limited range of motion at 
the metacarpophalangeal joint (MP) with extension 0 degrees 
and flexion to 10 degrees.  The proximal interphalangeal 
joint (PIP) showed a loss of 10 degrees of extension, both 
actively and passively, with flexion to 80 degrees.  The 
distal interphalangeal joint (DIP) showed a full motion and 
full extension with flexion to 90 degrees.  No loss of 
sensation was noted.

Regarding the veteran's right second metacarpal, the veteran 
reported to the VA examiner that he has experienced no 
residual problems from the fracture.  In other statements in 
support of his claim, the veteran has asserted that the digit 
aches in cold weather.  Physical examination revealed that 
the veteran's second metacarpal retains a complete range of 
motion in the MP, PIP, and DIP joints.  Furthermore, the 
examiner reports that there is no tenderness or deformity 
along the metacarpal shaft.  A bony prominence at the base of 
the finger was noted, but was observed to be non-tender and 
likely representative of a callus.

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for residuals of a 
fragmented fracture of the right fifth metacarpal.  The 
service-connected disability is currently rated as 10 percent 
disabling, and there is no higher rating assignable under the 
current rating criteria for ankylosis and limitation of 
motion of the finger.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227, 5230; see Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed.Cir. 1997).  The statement of the case indicates that 
the current 10 percent rating was assigned on an 
extraschedular basis from 1970 and that the current 10 
percent rating is now protected.  There does not appear to be 
any scheduler basis for assignment of a rating in excess of 
the current 10 percent.

Additionally, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 0 
percent for residuals of a fracture of the right second 
metacarpal.  There is no evidence of ankylosis or any 
limitation of motion in the digit and, thus, no higher rating 
can be assigned under the current rating criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5225, 5229.

Pursuant to Diagnostic Codes 5225 and 5227, the Board has 
considered whether an evaluation as amputation is warranted 
for either finger and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  The VA 
examination report reflects that no misalignment or 
interference with other fingers or the hand was noted for 
either the fifth or second metacarpals.

The Board notes that with respect to evaluation of ankylosis 
of the second, fourth or fifth metacarpals, if both the MP 
and PIP joints of a digit are ankylosed, and either is in 
extension or full flexion, the condition is to be evaluated 
as amputation without metacarpal resection, at PIP joint or 
proximal thereto.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 3(i) (2005).  Thus, the law limits the 
possible evaluation for the veteran's fifth metacarpal 
disability to 10 percent when evaluated as an amputation, 
because a 20 percent evaluation may only be awarded for the 
equivalent of a fifth metacarpal amputation with metacarpal 
resection.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

A 10 percent evaluation could be awarded for a second 
metacarpal condition only if it is so clinically disabling 
that it was the equivalent of an amputation of the digit at 
the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, 
Diagnostic Code 5153.  The VA examination report indicates 
that the digit has no limitation of motion, no ankylosis and 
no loss of sensation.  Therefore, the degree of impairment 
necessary to warrant an evaluation as amputation for the 
right second metacarpal is not shown.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran.  
Although the VA examiner noted that he would assign an 
additional 10 degree range of motion loss in the MP joint of 
the right fifth metacarpal with regard to DeLuca issues, 
there is no higher disability evaluation for ankylosis or 
limitation of motion of the fifth metacarpal than the 10 
percent evaluation the veteran is already receiving.  See 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997) (remand improper 
for the Board to consider functional loss due to pain because 
appellant was in receipt of maximum evaluation for limitation 
of function of the wrist).

The Board has considered alternative diagnostic codes that 
potentially relate to impairment of the other digits or hand.  
However, a preponderance of the evidence indicates that 
neither finger impairs the function of any other digits or 
the hand.  Accordingly, the Board finds that a rating in 
excess of 10 percent for the right fifth metacarpal is not 
warranted under any alternative provision and the Board finds 
that a rating in excess of 0 percent is not warranted for the 
right second metacarpal.

The assignment of higher ratings on an extra-schedular basis 
was also considered for both digits under 38 C.F.R. 
§ 3.321(b)(1); however, the record contains no objective 
evidence that the veteran's finger conditions have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluations, or have necessitated frequent periods of 
hospitalization.  There is no evidence to suggest, and the 
veteran has not claimed, any post-service hospitalizations 
related to these conditions.  There is also no objective 
medical evidence to support a finding that the veteran's 
relevant fingers have affected his employment.  The veteran 
reported to the VA examiner, and stated in his December 2003 
statement, that he has not received any medical attention for 
the fingers since service, that they have been useful to him, 
and he has not experienced a loss of strength in using the 
hand.  Accordingly, the Board finds referral for 
extraschedular consideration is therefore not warranted. 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


